



AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
    
This Amendment No. 1, dated as of February 3, 2017 (this “Amendment”), amends
the Registration Rights Agreement, dated as of November 30, 2015 (the
“Registration Rights Agreement”), by and among CSRA Inc. (the “Company”), Dr.
Ernst Volgenau, EVSH LLC, Providence Equity Partners VI LP, Providence Equity
Partners VI-A LP (together with Providence Equity Partners VI LP, “Providence”)
and the other persons party thereto. Capitalized terms used herein and not
otherwise defined shall have their respective meanings set forth in the
Registration Rights Agreement.
    
RECITALS


Pursuant to Section 7.5 of the Registration Rights Agreement, CSRA and
Providence wish to amend certain provisions of the Registration Rights Agreement
as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Registration Rights Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, CSRA and Providence,
each intending to be legally bound, do hereby agree as follows:


1.    Section 7.5 of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:


“This Agreement may be amended, modified, extended, terminated or waived (an
“Amendment”), and the provisions hereof may be waived, only by an agreement in
writing signed by CSRA and the holders of a majority of the Stockholder
Registrable Securities. Each such Amendment shall be binding upon each party
hereto. In addition, each party hereto may waive any right hereunder, as to
itself, by an instrument in writing signed by such party. The failure of any
party to enforce any provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. To the extent the Amendment of any Section of this Agreement
would require a specific consent pursuant to this Section 7.5, any Amendment to
the definitions used in such Section as applied to such Section shall also
require the same specified consent.”


2.    Except as expressly set forth herein, the Registration Rights Agreement
will be and is unchanged and will remain in full force and effect. On and after
the date hereof, each reference in the Registration Rights Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder” or words of similar import shall
mean and be a reference to the Registration Rights Agreement as amended hereby.
To the extent that a provision of this Amendment conflicts with or differs from
a provision of the Registration Rights Agreement, such provision of this
Amendment shall prevail and govern for all purposes and in all respects.







--------------------------------------------------------------------------------





3.    This Amendment shall be governed by and construed in accordance with the
Registration Rights Agreement.


4.    This Amendment may be executed and delivered in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. For purposes of this
Amendment, a document (or signature page thereto) signed and transmitted by
facsimile machine or telecopier, or electronically scanned and transmitted in a
.pdf file format, is to be treated as an original document.


5.    All issues and questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York. In
furtherance of the foregoing, the internal law of the State of New York shall
control the interpretation and construction of this Amendment, even though under
that jurisdiction’s choice of law or conflict of law analysis, the substantive
law of some other jurisdiction would ordinarily apply.


[Signature Pages Follow]


2

--------------------------------------------------------------------------------


                    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, all as of the date first
written above.


CSRA INC.




By:    /s/ William J. Haynes II
Name: William J. Haynes II
Title:     Executive Vice President, General Counsel and
Secretary




PROVIDENCE:


PROVIDENCE EQUITY PARTNERS VI L.P.


By: Providence Equity GP VI L.P.
its General Partner


By: Providence Equity Partners VI L.L.C.
its General Partner




By: /s/ Christopher Ragona_
Name: Christopher Ragona
Title: Managing Director


PROVIDENCE EQUITY PARTNERS VI-A L.P.


By: Providence Equity GP VI L.P.
its General Partner


By: Providence Equity Partners VI L.L.C.
its General Partner




By: /s/ Christopher Ragona_
Name: Christopher Ragona
Title: Managing Director
  


[Signature Page to Amendment No. 1 to Registration Rights Agreement]